Citation Nr: 1221210	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  03-05 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for right knee osteochondritis, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for PTSD; and an August 2006 rating decision that denied an increased rating for right knee osteochondritis.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in March 2007 on the issue of entitlement to service connection for PTSD.  A transcript of the proceeding is in the file.  In October 2007 and July 2010, the Board remanded this issue for further evidentiary development.  The Board is satisfied that the requested development has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On May 5, 2011, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in writing that a withdrawal of his appeal on the issue of entitlement to an increased rating for right knee osteochondritis was requested.  

2.  The most probative evidence concludes that the Veteran does not have PTSD based on a verified stressor, or another psychiatric condition that is causally related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for right knee osteochondritis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  

2.  A psychiatric condition, to include PTSD, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

In a May 2011 statement, the Veteran indicated that he wished to withdraw his appeal on the issue of entitlement to an increased rating for right knee osteochondritis, including his request for a hearing before a Veterans Law Judge on the matter.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue and it is dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a March 2002 letter, prior to the rating decision on appeal, the Veteran was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  In a March 2006 letter, after the rating decision on appeal, he was advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, the Veteran's statements and personal hearing testimony, and lay statements.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and to attempt to verify his alleged stressor related to witnessing a stabbing in Camp Pendleton.  

The Veteran was afforded a VA examination in September 2010.  The examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the September 2010 VA medical examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  

The evidence necessary to corroborate a claimed stressor varies depending upon whether the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where, as here, the Veteran did not engage in combat with the enemy, his lay testimony, in and of itself, is not sufficient to establish the occurrence of his alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843, July 13, 2010.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination regarding credibility is within the Board's purview, not that of the examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not document any treatment for a psychiatric disability or PTSD.  In his Report of Medical History, completed in January 1973, he noted mild difficulty getting to sleep, but no insomnia after he fell asleep.  He also denied any serious illness or injuries.  His service personnel records show that he was discharged due to a physical disability (his right knee).  Although the Veteran served during the Vietnam era, his DD Form 214 does not indicate that he had any foreign service.  Hence, he did not engage in "combat with the enemy."  

In his claim for benefits, the Veteran asserted that he has PTSD as a result of witnessing a stabbing at Camp Pendleton and administering first aid to the victim.  In subsequent statements, he reported that the soldier's name was Private Bias.  He also alleged that he was assaulted by a drill instructor when he jumped on his back when he was practicing the kneeling position and caused him pain and anger.  

The stabbing incident has not been confirmed.  In November 2007, the National Personnel Records Center (NPRC) reported that there were no records confirming the Veteran's allegation of that a Private Bias was stabbed in Camp Pendleton in 1973.  In January 2010, the Naval Criminal Investigative Service reported that there was no record of a criminal investigation involving the stabbing of a Private Bias.  In February 2010, the National Archives reported that there were no reports in the command chronologies of the 3rd Battalion, 7th Marines pertaining to the stabbing incident described by the Veteran.  Notably, the Board observes that in Vet Center treatment records, the Veteran reported that the victim had been shot, not stabbed.  He also alleged that he witnessed a woman shoot a man in the head.  

In June 2002, the Veteran submitted a copy of a statement signed in May 1994 from a fellow serviceman who recalled that the Veteran's drill sergeant jumped on him when he was kneeling and that the Veteran's knee popped.  

The Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric condition, to include PTSD, because the most probative evidence (the September 2010 VA examination report) fails to demonstrate that the Veteran has PTSD and the currently diagnosed depressive disorder is not related to the Veteran's military service.  See Winsett, supra.  Upon VA examination in September 2010, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, specifically noting that the incident that occurred with his drill instructor was not a sufficient stressor upon which to base a diagnosis of PTSD because it did not involve serious injury or the death of another person.  His other alleged incidents were not confirmed.  His Axis I diagnosis was depressive disorder, not otherwise specified.  Additionally, the examiner opined that it was less likely that the Veteran's depressive disorder was due to his military service but rather due to events outside his military experiences.  This opinion was based on a full review of the record, a thorough clinical evaluation, and psychological testing.  A complete rational was also provided.  For example, the examiner noted that that the symptoms reported by the Veteran were sub-threshold and overlapped with other mental disorders (social withdrawal, poor sleep, etc.).  Additionally, the psychological tests administered suggested over-reporting on the part of the Veteran.  Hence, it has been accorded significant probative value.  See Bloom, supra.  

The private and Vet Center treatment reports submitted by the Veteran are lacking in probative value because the PTSD diagnoses were not made based upon a verified stressor.  Additionally, many of these records denote a diagnosis of only sub-PTSD, which appears to be in agreement with the conclusions reached by the examiner in the September 2010 VA examination report.  

The Board has considered the Veteran's assertions that his claimed psychiatric impairment is attributable to service.  However, as a lay person without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

The appeal of the issue of entitlement to an increased rating for right knee osteochondritis is dismissed.  

Service connection for a psychiatric condition, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


